Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2016

                                    No. 04-16-00400-CR

                                   Minerva ALCORTA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR9807
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER

        We grant court reporter Mary Beth Sasala’s motion for extension of time to file the
record. We order the record filed by September 30, 2016.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court